Citation Nr: 1427564	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-10 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for high cholesterol and hyperlipidemia.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for right shoulder disorder.

5.  Entitlement to service connection for a left hip disorder.

6.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to August 2009.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

A review of the Veterans Benefits Management System reveals that it contains no additional documents relevant to these claims.  Further, this appeal was processed using the Virtual VA electronic claims file.  Accordingly, any future consideration of the appellant's case should be applied to this electronic record.

The Board notes that the Veteran submitted a Form 9 substantive appeal for the issues of entitlement to service connection for a right and left shin disorder and for a compensable rating for plantar fasciitis in September 2010.  However, this form was submitted prior to the RO's issuance of the statement of the case in February 2011, and the September 2010 substantive appeal therefore could not perfect an appeal for these issues.  The Veteran submitted a new Form 9 substantive appeal in April 2011, on which he specifically listed the issues he wished to appeal, and did not include the issues of entitlement to service connection for a right and left shin disorder and for a compensable rating for plantar fasciitis.  In an April 2013 Informal Hearing Presentation, the Veteran's representative confirmed that the Veteran did not wish to appeal these issues.  Thus, these issues are not on appeal before the Board at this time.

The issue of entitlement to service connection for a left knee disorder was separately appealed by the Veteran in a July 2012 substantive appeal, and a separate docket number was initially assigned to this appeal.  However, as this issue arose from the same agency of original jurisdiction (AOJ), the appeal for this issue has been merged with the current appeal for the purpose of consideration by the Board. 

The issues of entitlement to service connection for an undiagnosed illness and to higher ratings for service-connected plantar fasciitis with calcaneal spurs and to cervical spine degenerative disc disease with bilateral upper extremity radiculopathy have been raised in correspondence from the Veteran, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to service connection for right and left shoulder disorders and for right and left hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hyperlipidemia and high cholesterol are a laboratory findings and not diseases or disabilities under VA law and regulations.

2.  The preponderance of the competent and credible evidence of record weighs against a conclusion that the Veteran has, or has had at any time since separation from service, a current continuing disability of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hyperlipidemia and high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for establishing service connection for a chronic left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in letters dated in April 2010, September 2010, and October 2010, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  An April 2010 correspondence specifically informed the Veteran that, as will be discussed further below, laboratory findings are not considered disabilities for VA purposes.  The issues decided herein were last adjudicated in February 2011 and July 2012, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA examination reports, VA treatment records, private treatment records, and lay statements of the Veteran.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

High Cholesterol and Hyperlipidemia

The Veteran asserts that he has high cholesterol and hyperlipidemia which had their onset during his active duty service.  The Veteran's current diagnoses for these conditions are not in dispute; the Veteran's service treatment records and post-service treatment records confirm that the Veteran has been clinically found to have high cholesterol and hyperlipidemia.

Although the Veteran does have high cholesterol and hyperlipidemia, these conditions are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  While hyperlipidemia or high cholesterol may be evidence of underlying disability or may later cause disability, service connection may not be granted for a laboratory finding alone.  A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, there is no evidence of record suggesting the Veteran's hyperlipidemia or elevated cholesterol have caused any impairment of earning capacity or other disability for which service connection may be granted.  To the extent that the Veteran's hyperlipidemia and elevated cholesterol may be considered to have contributed to his diabetes mellitus, this disorder has already been granted service connection, effective date September 1, 2009, the day after separation from service.  Separate service connection may not be granted for a laboratory finding.  Thus, in the absence of proof of a current disability for which service connection may be granted, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As hyperlipidemia and high cholesterol levels are laboratory results and do not represent disabilities in and of themselves, the Board finds that service connection must be denied.

Left Knee Disorder

The Veteran contends that he has a current left knee disorder which had its onset during his active duty service.  The Veteran's service treatment records show that he has reported having chronic bilateral knee pain on numerous occasions, but the service treatment records are silent for any diagnoses or findings of arthritis of the knees.  In December 2003 the Veteran reported having had knee pain for the past few years which was worse in the right than the left.  He was assessed as having bilateral knee pain.  He again reported knee pain in January 2004, which was worse with running.  Patellofemoral tests showed positive open kinetic chain zero to 30, positive closed kinetic chain, positive tilt, and positive crepitus.  He was diagnosed with patellofemoral syndrome.   In July 2005 the Veteran reported having knee pain for the past ten years, and no tenderness was found.  In October 2009 the Veteran reported having a chronic concern with knee pain.

At the Veteran's March 2009 pre-separation VA examination, he did not report any pain or problems related to the knees.  Physical examination of the feet showed no objective evidence of painful motion, instability, weakness, or tenderness, and gait was normal.  The Veteran was afforded a VA joints examination in October 2010.  The Veteran reported having pain, weakness, and stiffness in both knees.  He did not report any instability, giving way, locking, effusion, dislocation, or subluxation, and there were no signs of inflammation, redness, tenderness, or flare-ups.  There was decreased flexion range of motion, but the examiner noted that this was disproportionate to the radiological and physical appearance of the knees.  April 2010 X-rays of the left knee showed no evidence of bone or joint abnormality.  The examiner diagnosed the Veteran with normal bilateral knees.

In July 2011 the Veteran was given a VA examination for chronic fatigue syndrome and other possible Gulf War related disorders.  Upon physical examination, the examiner found that the left knee was asymptomatic, with full, painless range of motion, and showed no evidence of gross clinical instability, heat, or effusion.  The examiner noted that X-rays of the left knee showed no change in the negative evidence of bone or joint abnormality when compared to the April 2010 X-rays.  The examiner diagnosed the Veteran with chronic strain of the right knee, but found no diagnosis for the left knee.

The Veteran's post-service VA treatment records show that he has reported a history of bilateral knee pain and difficulty squatting in both knees, but the records are silent for any specific treatment addressing the left knee, diagnoses pertaining to the left knee, or any clinical findings of abnormality in the left knee.

The above-cited evidence reveals no competent medical evidence or opinion indicating that the Veteran currently has, or at any time during the appellate term has had, a diagnosed left knee disorder.  As mentioned above, the law specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; Brammer, 3 Vet. App. 223.  Federal statutes only permit payment for disabilities existing on and after the date of application for such disorders.  Id.  In the absence of proof of the presently claimed disability, there can be no valid claim.  Thus, where, as here, medical evidence indicates that the Veteran does not have any residuals of a left hamstring injury, there is no valid claim for service connection.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.

The Board finds that the October 2010 examination report provides an adequate medical opinion which clearly states that the Veteran does not currently have any left knee disorder.  The examination was performed by a competent examiner based on a personal examination of the Veteran, as well as on review of recent X-ray findings, and he specifically found that the Veteran had normal bilateral knees.  He afforded full consideration of the Veteran's documented medical history and his assertions, and the opinion is consistent with other evidence of record.  The Veteran's VA and private treatment records show no diagnoses or clinical treatment for the left knee, and the Veteran has not indicated that he has received any treatment for his left knee elsewhere.  The findings of the October 2010 VA examiner are further confirmed by the July 2011 VA examination, which also found normal X-ray findings and normal physical examination of the left knee.  Hence, the Board accepts the October 2010 medical opinion as fully persuasive evidence on the current disability question.   See, e.g., Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusions reached.).

The only evidence indicating that the appellant may currently have a left knee disability lies within the lay statements of the Veteran himself.  To the extent that the appellant's assertions are advanced to establish a current diagnosis, such evidence provides no basis for allowance of the claim.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge such as symptoms of knee pain.  Questions of medical diagnosis and causation of disabilities not capable of lay observation or sensory perception remain within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions as regarding either the nature or etiology of the Veteran's complaints have no probative value, and the October 2010 VA examiner's opinion that the Veteran does not have any disorder of the left knee is afforded greater probative weight.  The Board further notes that while the Veteran has credibly asserted that he has pain in his left knee, and he is competent to state these observable symptoms, that pain alone is not a disability for which VA compensation can be rewarded.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).

For all the foregoing reasons, the Board finds that the claim of entitlement to service connection for a left knee disorder must be denied.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for high cholesterol and hyperlipidemia is denied.

REMAND

The Veteran asserts that he has arthritis in his right and left shoulders which first began during his active duty service.  The Veteran's service treatment records show several reports of complaints relating to right and left shoulder pain, and in November 2006 the Veteran was diagnosed with left shoulder rotator cuff sprain.  VA examinations performed in March 2009, May 2010, and October 2010 found no evidence of a right or left shoulder disability.  However, the Veteran has stated that he has received numerous treatments related to his shoulders, including physical therapy and anti-inflammatory injections, and that X-rays taken in January 2010 at St. Elizabeth's Hospital showed arthritis in his shoulders.  While the Veteran was given shoulder X-rays in October 2010, the October 2010 VA examiner indicated in his report that no shoulder X-rays were available for review.  These issues must therefore be remanded in order to attempt to obtain the January 2010 X-rays and to afford the Veteran a new VA examination with X-ray imaging performed, if indicated.

The Veteran also contends that he has a current disability of the left and right hips, to include arthritis and bursitis.  The Veteran's service treatment records show that in May 2004 he reported having hip pain for the past 8 months.  In November 2007, the Veteran complained of right hip pain for the past 3 months, and later reported general hip joint pain.  

At a March 2009 pre-separation VA examination, the Veteran did not report any pain in his hips, and on examination his joints were found to be normal in appearance and range of motion.

The Veteran's VA treatment records show that he has regularly reported having bilateral hip pain.  In a March 2010 radiologist's report, the Veteran reported having intermittent left hip pain.  X-rays showed no radiographic evidence of degenerative or erosive arthropathy, fracture, or dislocation.  The examiner noted mild enthesopathic changes involving tendonous origins of the pelvis, but found no evidence of arthritis. 

The Veteran was afforded a VA examination in April 2010.  He reported that his hip pain began spontaneously in 2000 and has gradually become worse over time.  He stated that he has stiffness, cracking, popping, and pain which is most intense in the morning and when he goes to bed.  On physical examination, the Veteran's hips had pain with deep palpation and with range of motion testing.  X-rays of the bilateral hips did not show any bone or joint abnormality.  The examiner diagnosed the Veteran with normal exam of the bilateral hips with somatic complaints.

While the Veteran's VA examination and treatment records indicate that he does not have a current diagnosis of arthritis, it is unclear whether he has another disorder affecting his hips.  The Veteran's March 2010 X-rays show enthesopathic changes involving tendonous origins of the pelvis, and the Veteran has stated that he was previously diagnosed with bursitis of the hips.  The Board therefore finds that the Veteran may have a hip disorder other than arthritis, and a new VA examination and report are required before these issues can be properly adjudicated.

Additionally, the evidence indicates that the Veteran has received regular medical treatment at the VA St. Louis Health Care System.  The claims file currently contains records dated up to June 2012.

Accordingly, the case is REMANDED for the following action:

1.  Request all relevant treatment records from the VA St. Louis Health Care System since June 2012.  All records obtained should be associated with the claims file.  Documentation of all attempts to obtain records should be included in the claims folder.

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization to enable the AOJ to obtain the January 2010 shoulder X-rays and any associated treatment records from St. Elizabeth's Hospital in Belleville, Illinois, as well as any additional private medical evidence pertaining to his treatment for right and left shoulder arthritis.

Note:  In the next two paragraphs the Board requests that examinations of the shoulders and hips be conducted, and certain opinions/responses entered.  While the matter has been set out in two separate paragraphs, separate examinations need not be ordered if it is determined that a single examiner is qualified to conduct the examination(s) and enter the requested findings.

3.  Arrange for the Veteran to undergo a VA examination performed by a qualified examiner to determine his current diagnoses pertaining to the right and left shoulders and their likely etiology.  The entire claims file, including any electronic records, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should identify all current diagnoses of the right and left shoulder and state whether it is at least as likely as not (i.e., probability of 50 percent) that any such disorder had its onset during the Veteran's active duty service or is otherwise related to any event or injury incurred in active duty service.  X-rays of the right and left shoulders should be performed to determine whether arthritis is currently present if needed.  It there are other indicia of arthritis the examiner should so indicate.  The examiner must discuss the Veteran's in-service treatment for shoulder pain and rotator cuff sprain as well as the Veteran's lay statements of having continued shoulder pain since service.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached.  If any requested opinion cannot be provided, the examiner should clearly state the reasons why.

4.  Arrange for the Veteran to undergo a VA examination performed by a qualified examiner to determine his current diagnoses pertaining to the right and left hips and their likely etiology.  The entire claims file, including any electronic records, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should identify all current diagnoses of the right and left hips and state whether it is at least as likely as not (i.e., probability of 50 percent) that any such disorder had its onset during the Veteran's active duty service or is otherwise related to any event or injury incurred in active duty service.  The examiner must specifically discuss whether the Veteran has, or has had at any time since separation from service, hip bursitis or a disorder affecting the tendons of the pelvis.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached.  If any requested opinion cannot be provided, the examiner should clearly state the reasons why.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2013).

6.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completion of the above development, these claims should be readjudicated.  If any benefit is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


